Citation Nr: 0415239	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-17 958	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served in the Army National Guard from November 
1965 to November 1971, and he had active duty from March 1966 
to August 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A videoconference hearing was held before the undersigned 
Veterans Law Judge of the Board in August 2003.  During the 
hearing, the veteran submitted additional evidence and waived 
RO consideration of it.  38 C.F.R. § 20.1304 (2003).

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's private medical records show a history of 
diabetes since 1986 or thereabouts.  An entry in May 2000 
indicates a 10-year history of this condition, meaning about 
1990, and that the diabetes had been treated with oral 
medication and dieting.  Several treatment records indicate 
the veteran has Type II diabetes mellitus.  Some treatment 
records, however, also show a diagnosis of Type I diabetes 
mellitus.

The veteran did not serve in the Republic of Vietnam, but he 
maintains nonetheless that he was exposed to Agent Orange 
while stationed at Fort Drum, New York, for active duty for 
training (ACDUTRA) for 16 days in June 1968 and for another 
16 days in June 1970.  He submitted statements from his 
brother, F.B.S. III, indicating that none of their family has 
diabetes besides the veteran.

As further support for his claim, the veteran submitted a VA 
publication Agent Orange Review, Vol 17, No. 3, noting that 
VA's Secretary has stated that he believes it is feasible to 
include Ft. Drum veterans in the Agent Orange Registry.  The 
Board notes that thirteen drums of Agent Orange were sprayed 
at Fort Drum, New York, in 1959 on 4 square miles from a 
helicopter spray device.  See Department of Defense (DOD) 
Miscellaneous Publication 33, Information Manual for 
Vegetation Control in Southeast Asia.

As the veteran has never been afforded an examination to 
determine the cause of his diabetes mellitus-and, in 
particular, whether it is attributable to exposure to 
Agent Orange while stationed at Fort Drum, New York, an 
examination is required prior to resolution of his claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
Also request that the veteran submit all 
relevant evidence and information in his 
possession, which has not already been 
submitted or obtained.

2.  Schedule the veteran for a VA medical 
examination to determine whether it is at 
least as likely as not he has Type II 
diabetes mellitus related to his service 
in the military and, in particular, 
exposure to Agent Orange while stationed 
at Fort Drum, New York, for 16 days 
in June 1968 and for another 16 days in 
June 1970.  To facilitate making this 
determination, have the examining 
physician review the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical and other 
history.  Any necessary diagnostic 
testing and evaluation needed to 
determine the cause of the diabetes 
should be performed.

The evaluating physician should discuss 
the rationale for his opinion.  If he or 
she is simply unable to make any 
determination without purely speculating, 
then he or she should so state and 
indicate the reasons why a nexus opinion 
is not possible.

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If his claim remains denied, 
send him a supplemental statement of the 
case (SSOC) discussing all additional 
evidence received since the statement of 
the case issued in October 2002, and 
citing all applicable laws and 
regulations.  Give him time to respond to 
the SSOC before returning his case to the 
Board for further appellate 
consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




